OPINION — AG — ** COUNTIES PAYMENT FOR LEGAL NOTICES ** IN ALL CASES WHERE THE PUBLICATION OF LEGAL NOTICES IS REQUIRED OR ALLOWED BY LAW, THE PAYMENT OF COSTS OF SAME IS GOVERNED BY THE PROVISIONS OF 28 Ohio St. 121 [28-121], AND THE RESPECTIVE COUNTIES ARE SUBJECT TO THE RATES COMPUTABLE UNDER 28 Ohio St. 121 [28-121] RELATIVE TO THE FIXING OF FEES FOR PRINTING LEGAL NOTICES. CITE: 19 Ohio St. 174.1 [19-174.1], 19 Ohio St. 174.2 [19-174.2] (LEGAL NOTICES, REPORTS, NEWSPAPER), 75 Ohio St. 22 [75-22] (NATHAN J. GIGGER)